Title: From George Washington to Samuel Huntington, 10–11 December 1779
From: Washington, George
To: Huntington, Samuel


        
          sir
          Head Qrs Morris Town Decr 10th[–11] 1779
        
        In my Letter of the 8th in which I had the honor to acknowledge the receipt of your Excellency’s dispatches of the 4th Instant, just then come to hand—I advised Congress, that I had given Orders for the march of the whole of the Virginia line for Philadelphia. I am now to inform them, that the first & second State Regiments moved yesterday, & all the Regiments of the line to day, except two, which forms the Rear division. On account of forage, this mode of march was found to be more eligible than moving the whole in a body—and the necessity there was for sending all the Horses some distance from Camp, which were not absolutely essential for constant service, in order to spin out as much as possible our scanty supplies of this Article, would not admit of their being in motion sooner. The Rear division will follow to morrow—and the whole join at Trentown. At present some of the Men cannot move for want of Shoes—I hope however the difficulty will not long remain. I found on inquiry of Colo. Laurens, that some Field Artillery might be wanted at the Southward—and have ordered Six brass Six pounders to be carried with the Troops & some Artillery Officers to be sent. I should have been happy to have sent a proportionable detachment of Matrosses, but our number would not admit of it. A few however will accompany the pieces to take care of them. The Troops are under the command of General Woodford, who will set out to morrow. My Orders only extend to their movement as far as philadelphia. Congress will be pleased to direct their Ulterior proceedings. As the Abstract of the Muster Rolls transmitted in my Letter of the 18th Ulto was not so particular as I wished it to be (it being only an Average digest of the inlistments that will expire in every three months till a certain

period) I have been induced to obtain a more precise state of the Virginia Troops, specifying the number of inlistments that will expire in every month. A Copy of this I have the honor to inclose and Congress will perceive by the different columns, when their services will end, & determine what part of them it will not be worth while to send to the southward. In deciding the point, I beg leave to suggest, that the mode by which they proceed, will be an important consideration—and that whether it is by Land or Water, it will be hardly of any consequence to detach those whose inlistments will terminate by the last of February; and if by land—that little benefit—will be derived even from those who will be intitled to discharges in March. It has been thought a very good plan to grant furloughs to the Men to the first of April, who come within any of these descriptions that will inlist for the Continental and State bounties for the War, both from the importance of securing their service and as it will assist our provision supplies, which unhappily at this time, are upon a very delicate and disagreable footing. I am pursuing this method with respect to the other Troops (I am not able to say how it will succeed) and Congress may, all things considered, deem it a good measure with respect to those of the Virginia line. As to the Men belonging to the Two State Regiments who are inlisted for the War, they are peculiarly circumstanced. They reinlisted last Winter for the State boun⟨ty,⟩ and on the express condition of being furloughed at the end of the present campaign, till the 1st of April—and they insist on the performance. They hav⟨e⟩ already been very pressing in their applicat⟨ions⟩ to return home, and nothing I am pe[r]suad⟨ed,⟩ will induce them to relinquish the poin⟨t.⟩ From this State of the Virginia line—Congress will be able to form a pretty accurate judgement of what will be the situation of the Army a lit⟨tle⟩ time hence. I would farther beg leave to observe, that if they should deem it proper, either to furlough or to discharge a part of the Men⟨,⟩ on account of the short terms of their inlistments—it may be expedient that some directions should be give⟨n⟩ with respect to their Arms.
        I would take the liberty to inclose a copy of a Letter of the 9th from Colo. Biddle, on the subject of forage & the state of his department. I do not know what will or can be done⟨,⟩ but I confess I am greatly alarmed at the prospect of our supplies of

provisio⟨n⟩ which so much depend on those of forage. We are now at short allowance of flour and have been so for a Month.
        
          Decr 11th ½ aft[e]r 10 OClock.
          I have this minute returned from visiting the Light Troops and General Maxwell’s Brigade—which lie advanced in the Country below. Colo. Laurens took with him when he set out yesterday, extracts of intelligence with respect to an embarkation of Troops at New York, which he will have the honor of communicating to Congress. In addition to this—a great number of Guns were fired yesterday which appeared and were generally believed, to be signals—and a Deserter who left paulus Hook at three OClock the day before—informed at General Wayne’s Camp yesterday—that a fleet was then to sail with Troops on board. I have the Honor to be with the highest respect Yr Excellency’s Most Obedt servt
          
            Go: Washington
          
          
            P.S. Genl Woodford will have the honor of presenting this to Your Excellency. I beg leave to refer You to him for many particulars you may wish to know. I have thought it best for him to proceed to philadelphia in order to receive Your Excellencys commands, and to assist in promoting the Arrangements that may be thought necessary. The Troops will advance under the direction of the Oldest Colo. to philadelphia.
          
        
      